PER CURIAM:
These Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901-950 (1970) (amended 1972), cases1 are on remand from the Supreme Court with instructions to reconsider them in light of Northeast Marine Terminal Co., Inc. v. Ca-puto, 432 U.S. 249, 97 S.Ct. 2348, 53 L.Ed.2d 320 (1977). We find that our prior resolution of the coverage issues presented in each of these cases is consistent with the rationale expressed in Caputo, and, accordingly, we reaffirm our prior determinations as to the benefit eligibility of the affected maritime employees under the Act.

. Five cases are contained in the decision of this court in Jacksonville Shipyards, Inc. v. Perdue, 539 F.2d 533 (5th Cir. 1976). The three cases involved in the present remand are Jacksonville Shipyards, Inc. v. Perdue (No. 75-1659), vacated and remanded, 433 U.S. 904, 97 S.Ct. 2967, 53 L.Ed.2d 1088 (1977); and Ayers Steamship Co. v. Bryant (No. 75-4112), which was consolidated with P. C. Pfeiffer Co. v. Ford (No. 75-2289), vacated and remanded, 433 U.S. 904, 97 S.Ct. 2966, 53 L.Ed.2d 1088 (1977).